                        Case 1:17-cr-00684-ER Document 294 Filed 07/17/19 Page 1 of 2



                                                                                         Mark C. Moore
                                                                                            Member




                        July 17, 2019


                        VIA ECF

                        The Honorable Edgardo Ramos
                        United States District Judge
                        Southern District of New York
                        40 Foley Square
                        New York, NY 10007

                                 Re:      United States v. Christian Dawkins and Merl Code
                                          Case Number: 17-cr-684-ER

                        Dear Judge Ramos:

                                I am writing on behalf of defendants Christian Dawkins and Merl Code
                        (collectively “Defendants”) to respectfully request a 20-day extension of time for
                        Defendants to file their respective objections to the draft Presentence Reports (“PSRs”),
       Charleston       which they received from the United State Probation Office (“USPO”) on July 9, 2019.
         Charlotte
                        Defendants’ objections to the draft PSRs are currently due on or before July 23, 2019.
                        In addition, Defendants also respectfully request a 45-day adjournment of the
       Columbia
                        sentencing hearing, which is currently scheduled for August 15, 2019. The reasons for
      Greensboro        the requested extensions of time are set forth below.
        Greenville
                                Both Mr. Mathias and I have very busy work schedules in July and both have
      Hilton Head       week-long vacations scheduled for the end of this month. We have reviewed the draft
     Myrtle Beach       PSR and anticipate filing at least two significant objections to the Guidelines
                        computations set forth therein. However, we do need additional time to research and
          Raleigh
                        prepare those objections, and to consult with our client and the United States Probation
                        Office (USPO) regarding those objections. The Guidelines issues in this case are
                        somewhat complicated, and we do not believe that we can file objections by July 23.
                        Moreover, the USPO has advised that it will need two weeks to respond to any
                        objections that we file. As such, we do not believe the current schedule will allow us
                        to receive and review the final PSR and file our sentencing memorandum sufficiently
                        in advance of August 15, 2019. Mr. Haney is in a similar positon with respect to Mr.
                        Dawkins.

                               We have consulted with the Government, and Assistant United States Attorney
                        Robert Boone has indicated that the Government consents to the extensions requested
                        T 803.540.2146
     1230 Main Street
    Suite 700 (29201)   F 803.727.1458
       PO BOX 2426      E MMoore@nexsenpruet.com
 Columbia, SC 29202     Nexsen Pruet, LLC
www.nexsenpruet.com     Attorneys and Counselors at Law
Case 1:17-cr-00684-ER Document 294 Filed 07/17/19 Page 2 of 2


The Honorable Edgardo Ramos
July 17, 2019
Page 2


herein. We have also consulted with United States Probation Officer Nicolo DiMaria
(“USPO DiMaria”), and USPO DiMaria has indicated that the USPO will need two
weeks to respond to any objections that are filed and otherwise takes no position with
respect to the requested extensions.

        Therefore, for the foregoing reasons, Defendants jointly move this Court for a
20-day extension of time to August 12, 2019 to file their respective objections to the
draft PSRs. Defendants also jointly move this Court for a 45-day adjournment of their
sentencing hearing, which would postpone Defendants’ sentencing to sometime after
September 30, 2019.

       Thank you for your consideration of this request.

                                             Respectfully submitted,

                                             s/ Mark C. Moore


cc (via ECF): Steven A. Haney
              (Counsel for Defendant Christian Dawkins)

              Robert L. Boone
              Noah Solowiejczyk
              Eli J. Mark
              (U.S. Department of Justice)
